HARALSON, J.
The court in its oral charge said to the jury, “Self-defense is the defense in 75 or perhaps 80 or 90 per cent, of the cases in this country.” This appears as an independent charge. ' In what connection with any other part of the oral charge it was given, does not' appear. Its logical and inevitable effect was to prej udice the minds of the j ury against the defense the defendant was making to the charge against him, and it should not have been given.
The other parts of the general charge, and those given at the request of the State, are free from reversible error, and the charges requested by defendant were properly refused.
The evidence sought to be introduced by the defendant •was impertinent and illegal, and was properly excluded.
The principles involved in these several rulings complained of, have been so often discussed and decided, it would serve no good purpose to go over them again.
For the error pointed out, the judgment of the court below must be reversed and cause remanded.
Reversed and remanded.